Citation Nr: 0834029	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1967, 
to include a tour of duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claim.

The Board notes that in August 2008, the veteran had been 
scheduled to appear at a personal hearing over which a 
Veterans Law Judge would have presided while at the RO.  
However, the veteran cancelled his request for a hearing.


FINDING OF FACT

A skin disorder has not been shown to have been incurred in 
or aggravated by service, including as a result of exposure 
to herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a skin disorder, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).






							[Continued on next page]

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).



By letters dated in August 2003, February 2005, March 2006, 
and July 2008, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded by the aforestated letters 
dated in March 2006 and July 2008.  Nevertheless, because the 
service connection claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran has asserted that he currently has a skin 
disorder, diagnosed as eczema dermatitis, which is manifested 
as a result of his period of active service, to include 
exposure to Agent Orange during service in the Republic of 
Vietnam.

The veteran's service personnel records show that he served 
in the Republic of Vietnam and that he was decorated with a 
combat action ribbon.

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The veteran asserts that he has current eczemoid dermatitis 
that is the result of exposure to herbicides in Vietnam.  
Vietnam service has been verified, and therefore, exposure to 
herbicides is conceded.

A review of the veteran's service medical records reveals 
that his entrance report of medical examination dated in July 
1966 revealed that upon clinical evaluation, his skin and 
lymphatics were normal.  In the associated report of medical 
history, the veteran indicated he had a history of boils.  
The examiner elaborated that the veteran had a history of 
boils, one six months prior on the leg, but very few 
otherwise.  Thereafter, a service medical record dated in 
September 1966 shows that he was treated, in pertinent part, 
for a jock rash.  The veteran's separation report of medical 
examination dated in July 1968 shows that upon clinical 
evaluation, his skin and lymphatics were normal.

Subsequent to service, a VA examination report dated in 
September 2003, shows that he reported a 30 year history of 
skin problems.  He described that his hands were often dry 
and flaky.  He reported that in the past, had been prescribed 
a steroid cream by a dermatologist which helped, but was too 
expensive to get re-filled.  He stated that his condition was 
worse in humid weather, but that his hands were dry in the 
winter.  Physical examination revealed dryness of the hands 
with some keratosis.  The assessment was eczemoid dermatitis 
of the hands.



A letter from A. R. R., M.D., dated in March 2004, shows that 
he reported having treated the veteran between 1968 and 1970.  
He had presented with a rash of the hands which was first 
manifested subsequent to his return from Vietnam.  The 
veteran had provided a history of being exposed to herbicide 
in service.  The examiner concluded that since neither the 
veteran's history nor physical findings could be explained, 
it was with a greater than 50 percent level of assuredness 
that the rash at that time was due to a toxic herbicidal 
exposure.

VA outpatient treatment records dated from April 2003 to 
March 2007 show that the veteran was treated intermittently 
for symptoms associated with dermatofibroma and eczemoid 
dermatitis.

A VA examination report dated in December 2007 shows that the 
veteran provided a history of a skin disorder to his hands 
and arms manifested by peeling which had begun following 
exposure to herbicides in Vietnam.  Physical examination 
revealed no evidence of a rash.  The diagnosis was recurrent 
eczemoid dermatitis of both hands and forearms.  Upon review 
of the veteran's claim file, to include the March 2004 
opinion of Dr. A. R. R., the examiner concluded that it was 
less likely than not that the veteran's current intermittent 
skin rash was due to herbicide exposure.  The examiner 
explained that the Agent Orange literature was clear that 
only porphyria rashes from acute porphyria symptoms or 
chloracne skin conditions are caused by exposure to 
herbicides used in Vietnam.  It was noted that the veteran 
did not have either of these skin conditions.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder, and the appeal will be 
denied. 

Initially, the Board notes that a skin disorder manifested by 
either dermatofibroma or eczemoid dermatitis is not a 
disability for which presumptive service connection would be 
available under 38 C.F.R. § 3.309(e).  The competent medical 
evidence of record has not shown that the veteran has ever 
been diagnosed with chloracne.  As such, entitlement to 
service connection for a skin disorder is not warranted on a 
presumptive basis pursuant to exposure to herbicides in the 
Republic of Vietnam.

In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  However, as noted above, the veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. 
at 44.

The veteran's July 1968 separation report of medical 
examination is negative of any assessment of a skin disorder.  
A veteran's separation physical examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The weight of the service medical 
records, including the July 1968 separation examination 
report, is greater than subsequent outpatient treatment 
records which may be based on a history as provided by the 
veteran.

The Board has considered the March 2004 opinion of Dr. A. R. 
R., however, finds that the December 2007 VA opinion is of 
greater probative value as it was definitive, based upon a 
contemporaneous physical examination and a complete review of 
the veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the latter opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board has the "authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).  Moreover, Dr. A. A. R.'s March 2004 opinion was based 
on examination and treatment that occurred some 40 years 
prior.  Dr. A. R. R. opined that the rash he treated the 
veteran for in 1968 and 1970 was more than likely do due 
herbicide exposure in Vietnam, "[s]ince nether history nor 
physical findings could be explained otherwise . . ."  But 
the physician did not explain what the physical findings 
were, to include the type of rash it was or any of its 
characteristics, nor did the physician articulate a complete 
or credible rationale to explain and why it was related to 
such exposure.  

In any case, there is no evidence suggesting that Dr. A. A. 
R. treated or observed that the veteran had any skin rash 
after 1970.  Indeed, Dr. A. A. R's March 2004 opinion makes 
no reference to whether veteran was then suffering for any 
skin disorder.  A skin disorder was not demonstrated until 
many years after separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board does not question the veteran's sincerity that he 
has a skin disorder as a result of his service.  While he is 
certainly competent to relate what he had done in service and 
after service, and to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 




								[Continued on next 
page]
ORDER

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


